310 F.2d 878
OXWALL TOOL CO., Ltd., Warren Products, Ltd., Pioneer Merchandise Corp. Co., Inc., Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 133.
Docket 27445.
United States Court of Appeals Second Circuit.
Argued November 27, 1962.
Decided November 27, 1962.

Leonard L. Berliner, New York City (Baer, Marks, Friedman & Berliner, New York City, on the brief for OxWall Products Manufacturing Co., Inc.; Slaff Brothers, New York City, on the brief for Oxwall Tool Co., Ltd., Warren Products, Ltd., and Pioneer Merchandise Corp.; Samuel Slaff, New York City, and Norman I. Klein, Brooklyn, of counsel), for petitioners.
Allison W. Brown, Jr., National Labor Relations Board (Stuart Rothman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Vivian Asplund, Washington, D. C., on the brief), for respondent.
Before LUMBARD, Chief Judge, and CLARK and KAUFMAN, Circuit Judges.
PER CURIAM.


1
We deny in open court the petition to set aside the order of the National Labor Relations Board, 135 N.L.R.B. 87, which found that the petitioners had committed unfair labor practices in violation of Section 8(a) (1) of the National Labor Relations Act, 29 U.S.C. § 158, by unlawfully interrogating employees concerning their attitude and activities with respect to the union and by threatening them with economic reprisal, and for violating Sections 8(a) (3) and (1) of the Act in discriminatorily discharging certain employees in its assembly and shipping department at Oxford, New Jersey. There is substantial evidence in the record to support the findings of the Trial Examiner and the decision of the Board and we find the order of the Board, which directed that the employees be made whole for any losses which they may have suffered by reason of their discharge prior to April 30, 1961, to be an appropriate remedy.


2
Accordingly we deny the petition to review the order of the Board and grant the cross-petition of the Board for enforcement of its order.